FILED
                            NOT FOR PUBLICATION                              OCT 8 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL STRINGER,                                No. 13-16825

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00711-RCJ-VPC

  v.
                                                 MEMORANDUM*
TERRI JACOBS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Michael Stringer appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment on Stringer’s claim

against defendant Koehn because Stringer failed to raise a genuine dispute of

material fact as to whether defendant Koehn consciously disregarded a serious risk

to Stringer’s health in addressing his abdominal pain. See Farmer v. Brennan, 511
U.S. 825, 845, 847 (1994) (a prison official acts with deliberate indifference if “he

knows that inmates face a substantial risk of serious harm and disregards that risk

by failing to take reasonable measures to abate it”); Toguchi, 391 F.3d at 1058 (to

show deliberate indifference, prisoner must establish that the chosen course of

treatment “was medically unacceptable under the circumstances” (citation and

internal quotation marks omitted)); see also Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249-50 (1986) (party opposing summary judgment may not rest on

conclusory assertions, but must come forward with significant probative evidence).

      The district court properly granted summary judgment on Stringer’s claim

against defendants Jacobs and Smith because Stringer failed to raise a triable

dispute as to whether they had any personal knowledge of or involvement in the

alleged constitutional violation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.

1988) (“Sweeping conclusory allegations will not suffice to prevent summary

judgment. The prisoner must set forth specific facts as to each individual


                                          2                                      13-15217
defendant’s deliberate indifference.” (citations omitted)).

      We reject Stringer’s contentions that the district court allegedly failed to

view the evidence in the light most favorable to the non-moving party, handled his

case perfunctorily, and made improper credibility determinations.

      AFFIRMED.




                                           3                                    13-15217